            Case 5:21-cv-00067-XR Document 4 Filed 01/28/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

CLARENCE ALONZO MUMFORD, JR.,                         §
TDCJ No. 00328287,                                    §
                                                      §
                         Petitioner,                  §
                                                      §
v.                                                    §               Civil No. SA-21-CA-0067-XR
                                                      §
BOBBY LUMPKIN,1 Director,                             §
Texas Department of Criminal Justice,                 §
Correctional Institutions Division,                   §
                                                      §
                         Respondent.                  §

                                       ORDER OF DISMISSAL

        Before the Court is pro se Petitioner Clarence Mumford, Jr.’s petition for habeas corpus

relief pursuant to 28 U.S.C. § 2254. (ECF No. 1). Petitioner is currently incarcerated at TDCJ’s

John B. Connally Unit as a result of four convictions from Harris County—two aggravated

robbery convictions from 1981, an aggravated robbery conviction from 2001, and an aggravated

assault of a police officer conviction from 2001. According to the petition, on September 18,

2020, Petitioner was found guilty in prison disciplinary case number 20210003015 of refusing

his housing assignment. As a result of this proceeding, Petitioner claims his line classification

was reduced, he lost commissary privileges for 60 days and he lost recreational privileges for 45

days. Petitioner states that he unsuccessfully appealed this determination through TDCJ’s two-

step grievance procedure.

        On January 29, 2021, Petitioner filed the instant § 2254 petition challenging the results of

this prison disciplinary proceeding. Specifically, Petitioner contends: (1) he was not allowed to

1
          Petitioner named the Executive Director of the Texas Department of Criminal Justice (TDCJ), Bryan
Collier, as Respondent. However, the correct Respondent in this case is Bobby Lumpkin, the current Director of
TDCJ’s Correctional Institutions Division. As such, Lumpkin will be substituted as the proper Respondent.
            Case 5:21-cv-00067-XR Document 4 Filed 01/28/21 Page 2 of 4




call the charging officer as a witness at the hearing, (2) the charging officer was erroneously

excluded by the hearing officer, and (3) counsel substitute presented irrelevant evidence and

failed to present the charging officer as a witness. For the reasons discussed below, Petitioner is

not entitled to federal habeas relief because his petition does not implicate a protected liberty

interest.

                                             Analysis

        Challenges to disciplinary proceedings generally do not raise a cognizable constitutional

violation unless the petitioner has lost good-time credits and is eligible for mandatory

supervision. Malchi v. Thaler, 211 F.3d 953, 957-58 (5th Cir. 2000); Madison v. Parker, 104

F.3d 765, 768 (5th Cir. 1997). Petitioner has established neither in this case, as he does not

claim to have lost good-time credits and he is not eligible for release on mandatory supervision

under Texas law as a result of his underlying 2001 convictions for aggravated assault and

aggravated robbery. ECF No. 1 at 5; see also Tex. Gov’t Code § 508.149(a)(7), (12) (stating

prisoners convicted of a first or second degree felony under Texas Penal Code Section 22.02 or a

first degree felony under Texas Penal Code Section 29.03 are not eligible for mandatory

supervision). Because Petitioner is not eligible for mandatory supervision, his petition does not

implicate a protected liberty interest even if he had lost good-time credits as a result of the

disciplinary case. See Kimbrell v. Cockrell, 311 F.3d 361, 362 (5th Cir. 2002).

        Similarly, Petitioner’s temporary loss of privileges and the reductions in his line

classification will not affect the length of his sentence and thus do not implicate a protected

liberty interest. Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999) (“Inmates have no

protectable property or liberty interest in custodial classifications”); Madison v. Parker, 104 F.3d



                                               -2-
            Case 5:21-cv-00067-XR Document 4 Filed 01/28/21 Page 3 of 4




765, 768 (5th Cir. 1997) (holding that commissary and cell restrictions as punishment are merely

changes in the conditions of a prisoner’s confinement and do not implicate due process

concerns). Because Petitioner has not lost a protected liberty interest, there is no predicate for a

habeas corpus or civil rights due process claim. See Sandin v. Conner, 515 U.S. 472, 483-87

(1995) (prisoner’s allegations he was placed in administrative segregation for thirty days for

alleged violation of prison regulations did not amount to “atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life” and did not affect duration of his

sentence and thus did not amount to the deprivation of a protected liberty interest as a basis for a

due process claim).

                                           Conclusion

       Rule 4 Governing Habeas Corpus Proceedings states a habeas corpus petition may be

summarily dismissed “[i]f it plainly appears from the face of the petition and any exhibits

annexed to it that the petitioner is not entitled to relief in the district court.” Based on the

foregoing reasons, Petitioner’s federal habeas corpus petition does not warrant relief.

       Accordingly, IT IS HEREBY ORDERED that:

       1.      Petitioner Clarence Mumford, Jr.’s § 2254 petition (ECF No. 1) is DISMISSED

WITH PREJUDICE;

       2.      Petitioner failed to make “a substantial showing of the denial of a federal right”

and cannot make a substantial showing that this Court’s procedural rulings are incorrect as

required by Fed. R. App. P. 22 for a certificate of appealability. See Slack v. McDaniel, 529 U.S.

473, 483-84 (2000). Therefore, this Court DENIES Petitioner a certificate of appealability. See

Rule 11(a) of the Rules Governing § 2254 Proceedings; and



                                               -3-
     Case 5:21-cv-00067-XR Document 4 Filed 01/28/21 Page 4 of 4




3.     All remaining motions, if any, are DENIED, and this case is now CLOSED.

It is so ORDERED.

SIGNED this 28th day of January, 2021.




                            XAVIER RODRIGUEZ
                            UNITED STATES DISTRICT JUDGE




                                    -4-
